DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
The objection of Claims 1 – 7 and 9 – 10 for the limitation “a latch circuit comprising a plurality of first latches, a plurality of second latches and third latches configured to output a plurality of digital image signals…” is withdrawn in light of the amendment to at least Claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7 and 9 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The newly added limitation to at least Claim 1 fails to have support in the instant Specification, in view of the other limitations of Claim 1.  Claim 1 contains the limitations “a clock generator configured to receive the main clock signal and the delay signal, generate the first to third latch output signals from the main clock signal based on the delay signal, and output the first to third latch output signals to the latch circuit;…wherein the first latch output signal and the third latch output signal are activated during a first period, respectively and the second latch output signal is activated during a second period after the first period,… wherein the first and second periods do not overlap one another when the delay signal indicates a first phase and the first and second periods overlap one another when the delay signal indicates a second phase different from the first phase (Emphasis Added).”  The examiner notes Paragraph 86 and 96 and Figure 6, which disclose support for the newly added limitation by itself.  However, the instant Specification fails to provide support for the newly added limitation, in light of the other limitations of Claim 1.  Furthermore, the instant Specification fails to provide support for a second period after a first period that also overlaps the first period.  Such a period is incapable of existing.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 and 9 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 contains the limitations “a clock generator configured to receive the main clock signal and the delay signal, generate the first to third latch output signals from the main clock signal based on the delay signal, and output the first to third latch output signals to the latch circuit;…wherein the first latch output signal and the third latch output signal are activated during a first period, respectively and the second latch output signal is activated during a second period after the first period,… wherein the first and second periods do not overlap one another when the delay signal indicates a first phase and the first and second periods overlap one another when the delay signal indicates a second phase different from the first phase (Emphasis Added).”    The examiner firstly notes the rejection of Claims 1 – 7 and 9 – 10 under 35 U.S.C. 112(a) (See instant Paragraphs 3 – 4 (Above).).  The examiner notes Paragraph 86 and 96 and Figure 6, which disclose support for the newly added limitation by itself.  However, the newly added claim language is not possible in light of the other limitations 


Response to Arguments
All arguments are considered moot in light of the above rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (U.S. PG Pub 2009/0058838); Kim et al. (U.S. PG Pub 2015/0049076); and Shin et al. (U.S. PG Pub 2017/0047001) disclose inventions that have latch circuits being driven in a manner similar to the instant invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625